DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 7/1/2020 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephanie Tinsley on 8/6/2021.

The application has been amended as follows (only amended claims are shown):

14.	(Currently amended) A method comprising:
	transmitting a wake-up signal (WUS) within [[at]] a first carrier frequency to a wireless communication device from a first base station, the WUS indicative of whether a paging message directed to the wireless communication device will be transmitted; 
 from a second base station; and
transmitting a WUS instruction message from the second base station to the first base station, the WUS instruction instructing the first base station to transmit the WUS.

18.	(Canceled).

19.	(Currently amended) The method of claim 14 [[18]], wherein the WUS instruction comprises a communication device identifier of the communication device and identifies communication resources for transmitting the WUS.

20.	(Currently amended) The method of claim 14 [[18]], wherein transmitting the WUS instruction comprises transmitting the WUS instruction over an X2 communication link.

21.	(Currently amended) The method of claim 14 [[18]], wherein transmitting the WUS instruction comprises transmitting the WUS instruction over a wireless communication link.

	Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 9, the best prior art found during the prosecution of the present application, Han et al. (U.S. Patent Application Publication No. 2009/0080569 A1) and Chakraborty et al. (U.S. Patent Application Publication No. 2015/0223089 A1), fails to disclose, 
Considering claim 14, the best prior art found during the prosecution of the present application, Han et al. (U.S. Patent Application Publication No. 2009/0080569 A1) and Chakraborty et al. (U.S. Patent Application Publication No. 2015/0223089 A1), fails to disclose, teach, or suggest the limitations of transmitting a wake-up signal (WUS) within a first carrier frequency to a wireless communication device from a first base station; transmitting a paging message to the wireless communication device at a second carrier frequency different from the first carrier frequency from a second base station; and transmitting a WUS instruction message from the second base station to the first base station, the WUS instruction instructing the first base station to transmit the WUS in combination with and in the context of all of the other limitations in claim 14.
Claims 2-8, 10-13, 15-17, and 19-21 are also allowed by virtue of their dependency on claims 1, 9, and 14.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Goren et al. (U.S. Patent No. 7,069,025 B2) discloses methods and apparatus for identifying asset location in communication networks;
Amerga et al. (U.S. Patent Application Publication No. 2007/0207841 A1) discloses a sleep mode for wireless communication device during out of service operation;
Willey et al. (U.S. Patent Application Publication No. 2009/0176515 A1) discloses an apparatus, and associated method, for paging a mobile station;
Terry et al. (U.S. Patent Application Publication No. 2011/0002281 A1) discloses discontinuous reception for carrier aggregation;
Willey (U.S. Patent Application Publication No. 2011/0039553 A1) discloses a system and method for uniform paging distribution;
Ang et al. (U.S. Patent Application Publication No. 2016/0128128 A1) discloses low power discontinuous reception with a second receiver;
Willey et al. (U.S. Patent Application Publication No. 2009/0181701 A1) discloses an apparatus, and associated method, for paging a mobile station with page addresses upon a paging channel station;
Lamm et al. (U.S. Patent Application Publication No. 2010/0214969 A1) discloses a base station, a mobile terminal, and a method for WiMax system;
Sang et al. (U.S. Patent Application Publication No. 2019/0045481 A1) discloses a system and method for improving paging;
Liu et al. (U.S. Patent Application Publication No. 2019/0200296 A1) discloses wake up signal configurations for wireless communications;

Zhang et al. (U.S. Patent Application Publication No. 2014/0016621 A1) discloses methods and arrangements for estimating timing offset differences in a cellular network;
Da et al. (U.S. Patent Application Publication No. 2016/0302165 A1) discloses base station synchronization; and
Hagting et al. (U.S. Patent No. 6,236,860 B1) discloses method for performing handover and roaming in a radio communication environment.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mark G. Pannell/Examiner, Art Unit 2642